The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on August 1, 2022. Claim 1 has been amended; no claims have been cancelled or added.   
In view amendments and remarks objection of claim 1, the rejection of claims 1-3, 6-15, and 17-21 under 35 U.S.C. 103 as being unpatentable as obvious over Fornof et al. (WO 2014-209644 A1 or U.S. Patent Application Publication 2016/0130482 A1) in view of Kanai et al. (JP 2006-328094 A), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable as obvious over Fornof et al. (WO 2014-209644 A1 or U.S. Patent Application Publication 2016/0130482 A1) in view of Kanai et al. (JP 2006-328094 A) as applied to claims 1-3, 6-15, and 17-21 above and further in view of Lipscomb et al. (U.S. Patent Application Publication 2017/0362399 A1), and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable as obvious over Fornof et al. (WO 2014-209644 A1 or U.S. Patent Application Publication 2016/0130482 A1) in view of Kanai et al. (JP 2006-328094 A) as applied to claims 1-3, 6-15, and 17-21 above and further in view of Yoshida et al. (U.S. Patent 5,869,598) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of new rejection of claims 1-15 and 17-21 under 35 U.S.C. 103 as being unpatentable as obvious over Fornof et al. (U.S. Patent Application Publication 2016/0130482 A1 or U.S. Patent 9,447,309) in view of Kanai et al. (JP 2006-328094 A), Lipscomb et al. (U.S. Patent Application Publication 2017/0362399 A1), and Yoshida et al. (U.S. Patent 5,869,598).
Claims 1-15 and 17-21 are pending.

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/487,217 (reference application), for the rationale recited in § 4 of the Office Action dated May 11, 2022, and comments below. 

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "low Tg monomers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "cured adhesive film of claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Fornof et al. (U.S. Patent Application Publication 2016/0130482 A1 or U.S. Patent 9,447,309) in view of Kanai et al. (JP 2006-328094 A), Lipscomb et al. (U.S. Patent Application Publication 2017/0362399 A1), and Yoshida et al. (U.S. Patent 5,869,598).   
The disclosure of Fornof, Kanai, Lipscomb and Yoshida’s references resided in § 5-7 of the Office Action dated May 11, 2022 is incorporated herein by reference.   
With regard to the limitations of newly amended claim 1 the combined teaching of Fornof, Kanai, Lipscomb and Yoshida do not disclose the composition comprising: a) about 5 to about 40 parts by weight of a solute copolymer component having one Tg or Tm of at least 250C. 
However, in view of substantially identical solute copolymer component comprising as a poly(vinyl butyral) as taught by Lipscomb or a block copolymer of poly(methyl methacrylate) and poly(n-butyl acrylate) as taught by Yoshida between the combined composition of Fornof, Kanai, Lipscomb and Yoshida and instant claims, it is the Examiner’s position that the solute copolymer component of Fornof, Kanai, Lipscomb and Yoshida’s comprising substantially identical polymers such as a  poly(vinyl butyral) and a block copolymer of poly(methyl methacrylate) and poly(n-butyl acrylate) possesses this property and has one Tg or Tm of at least 250C. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    


	Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Fornof and Kanai et al. fails to disclose, teach or even suggest each and every limitations of amended claim 1 (remarks. pages 6-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764